Opinion issued April 18, 2019.




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                          ————————————
                            NO. 01-19-00212-CR
                            NO. 01-19-00213-CR
                          ———————————
                    IN RE MAURICE GRIMES, Relator



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

     Relator Maurice Grimes has filed two petitions for writ of mandamus

complaining that Diana Troutman, the Harris County Clerk, has violated a
ministerial duty and requesting that we compel her to transmit certain documents to

the Court of Criminal Appeals.1 We dismiss for lack of jurisdiction.

      Under Section 22.221(a) of the Texas Government Code, a court of appeals

has the power to issue writs of mandamus, if not against a district or county court

judge, to enforce our jurisdiction. See TEX. GOV’T CODE § 22.221(a); In re

Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig.

proceeding) (granting relief because relator sought mandamus to compel district

court to forward to court of appeals because filing of notice of appeal invoked our

jurisdiction). Here, relator is not complaining of an action that requires this Court to

enforce our jurisdiction. Accordingly, we have no power to issue a writ against the

county clerk.

      We dismiss the petitions for lack of jurisdiction. Any pending motions are

dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying cases are The State of Texas v. Maurice James Grimes, cause
      numbers 643491 and 9400486, pending in the 177th District Court of Harris County,
      Texas, the Honorable Robert Johnson presiding.
                                           2